DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed on 07 September 2021. Claims 1, 3, 5-6, 8-11, 13, 15-16 and 18-22 are pending in the application; claims 1, 3, 8-11, 13 and 18-20 are amended; and claims 2, 4, 7, 12, 14 and 17 are cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Virtual Infrastructure Manager (VIM) in claims 1, 6, 8-10, 11 and 18-20; slice management module in claims 6 and 8-10; and a virtualized network function manager (VNFM), a network functions virtualization orchestrator (NFVO), or an operation support system (OSS)/business support system (BSS) in claims 6, 8-10, 16 and 18-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-13, 15-16 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, (WO 2016/054922 A1) citations below are from US 2017/0214544 A1 which serves as a translation of Lin in view of Samdanis et al. (US 2019/0174498 A1).

Regarding claim 1, Lin discloses a method for managing resources of a network slice, the method comprising: 
receiving a request (Fig. 1, [0010] NFV MANO provides policy management interfaces to allow management of NS instances and VNF instances defined by NFV policies wherein management comprises creating policies such as authorization/access control and resource reserving/layout/allocation of NS instances and VNF instances by authorized entities or function blocks of the OSS/BSS and NVFO) for instructing to create a network slice template (This is a statement of intended use and is not considered limiting to the claims; however, as indicated above, creation of management policies for NS instances and VNF instances), 
wherein the network slice template comprises a resource orchestration ratio parameter ([0009]-[0011] describes how policies affect operation of the system with respect to, for example, VNF or NS  scaling; [0070]-[0071] correlation information), and the resource orchestration ratio parameter is a maximum resource ratio of network slice instances allowed to be shared ([0071] correlation information indicates the target VNF can be scaled up by a maximum of 30% or a target VNF is under VNF management limitation and cannot be scaled up more than 40%...”It should be understood that the decision coordinator may query information such as a related resource status or management limitation”; [0061] disclosing the features also apply to NS scaling);
creating the network slice template in response to the request ([0010] policies related to VNF instances and NS instances are created); and
creating based on the network slice template, network slice instances comprised in the first network slice in a plurality of network slices ([0071] Correlation information indicates the VNF can be scaled up by 30%; therefore, the VNF is scaled up by 30%. and VNF under management limitation indicates the VNF can be scaled up not more than 40%; therefore the VNF is scaled up 40%);
obtaining independent decision results of the plurality of network slices respectively (Figs. 1 and 2, [0057]-[0060], [0115]), wherein each independent decision result comprises scale-out, scale-in, or keeping a quantity of instances unchanged ([0057]-[0058], [0061], [0115]); 
when the independent decision results of the plurality of network slices are not same, determining final decision results for the plurality of network slices based on the independent decision results of the plurality of network slices ([0057]-[0058], [0062]-[0064], [0077]-[0078], [0093], [0115]); 
sending the final decision results to a virtualized infrastructure manager (VIM), wherein the final decision results are used to instruct to allocate resource to a second network slice in the plurality of slices based on the final decision results ([0057]-[0058], [0063]-[0064], [0066]-[0068], [0115]; [0061] scaling involves increasing or decreasing resources; [0006] the MVNO communicates with the VIM to implement resource allocation); and 
wherein an independent decision result of the first network slice is scale-in and an independent decision result of the second network slice is keeping a quantity of instances unchanged or scale-out, or an independent decision result of the first network slice is keeping a quantity of instances unchanged and an independent decision result of the second network slice is scale-out ([0061], [0092]-[0093], [0115]).
Lin does not disclose the following; however, Samdanis discloses allocate resource of the first network slice in the plurality of network slices to a second network slice ([0033] disclsoing “each operator's (or tenant's) share of the base station's 5 resources (i.e. that operator's associated network slice) is governed by an appropriate service level agreement (SLA) between that tenant and the party operating the shared base station”; [0061] disclosing “configuration data for defining, for each service/tenant, the respective proportion of resources (network slice) of the ( shared) resources available via the base station”; [0106] disclosing resizing resources used by slices depending of various factors; [0124] disclosing “ It will be appreciated that the ` share` of a network slice (of the resources of the shared base station) is not necessarily a fixed quantity because it may depend on the resource usage of other network slices, according to the applicable sharing rules and/or service level agreements”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Lin with the disclosure found in Samdanis because this can overcome issues with sharing resources among slices in network sharing and virtualization ([0023]-[0024]).

Regarding claim 3, Lin  discloses the method according to claim 1, wherein before determining the final decision results, the method further comprises: 
obtaining a total quantity of resources occupied by the first network slice and a resource orchestration ratio parameter value of the first network slice ([0064]), 
so that a quantity of the resources allocated from the first network slice to the second network slice is not greater than a product of the total quantity of resources occupied by the first network slice and the resource orchestration ratio parameter value of the first network slice, wherein the resource orchestration ratio parameter value of the first network slice is a minimum value of resource orchestration ratio parameter values of all the network slice instances comprised in the first network slice ([0070]-[0071]).

Regarding claim 5, Lin and Samdanis disclose the method according to claim 1, wherein determining the final decision results comprises: 
obtaining a predicted independent decision result of the first network slice; and when the predicted independent decision result of the first network slice is not scale-out, determining, by the slice management module, to allocate the resources of the first network slice to the second network slice, or when the predicted independent decision result of the first network slice is scale-out, determining, by the slice management module, not to allocate the resources of the first network slice to the second network slice (Lin: [0057]-[0058], [0062]-[0064], [0077]-[0078], [0093], [0115]; Samdanis: [0033]; [0061]; [0106]; [0124]).

Regarding claim 6, Lin disclose the method according to claim 1, wherein the independent decision results of a plurality of network slices are obtained by a slice management module (Figs. 1 and 2, [0057]-[0060], [0115]), wherein the final decision results for the plurality of network slices is determined by the slice management module and sent to the VIM by the slice management module ([0006], [0057]-[0058], [0061]-[0064], [0066]-[0068], [0077]-[0078], [0093], [0115]), and wherein the slice management module is deployed in a virtualized network function manager (VNFM), a network functions virtualization orchestrator (NFVO), or an operation support system (OSS)/business support system (BSS) (Lin: [0057]-[0058], [0060]-[0064]; [0113]).

Regarding claim 8, Lin discloses the method according to claim 6, wherein when the slice management module is deployed in the VNFM: 
sending the final decision results to the VIM through an interface between the VNFM and the VIM; or sending the final decision results to the NFVO through an interface between the VNFM and the NFVO, and wherein the final decision results are to be forwarded to the VIM through an interface between the NFVO and the VIM; or sending the final decision results to the OSS/BSS, wherein the final decision results are to be sent to the NFVO through an interface between the OSS/BSS and the NFVO, and then wherein the final decision results are to be sent to the VIM through an interface between the NFVO and the VIM  (Lin: [0060]-[0064]; [0113], [0146]; the features “wherein the final decision results are to be forwarded to the VIM through an interface between the NFVO and the VIM…wherein the final decision results are to be sent to the NFVO through an interface between the OSS/BSS and the NFVO” are not positively recited steps and appear to merely recite intended use; therefore, said features are not considered limiting to the claims. It is noted that similar features in claim 18 are not considered as limiting to the scope of claim 18 because they do not limit the structure of the VNFM. Further, Lin discloses interfaces between each of the entities claims in Fig. 1 and it would merely be a matter of obvious engineering design choice to send the messages via the different paths disclosed in Lin).

Regarding claim 9, Lin discloses the method according to claim 6, wherein when the slice management module is deployed in the NFVO: 
sending the final decision results to the VIM through an interface between the NFVO and the VIM; or sending the final decision results to the VNFM through an interface between the NFVO and the VNFM, wherein the final decision results are to be sent to the VIM through an interface between the VNFM and the VIM (Lin: [0060]-[0064]; [0113], [0146]; the features “wherein the final decision results are to be sent to the VIM through an interface between the VNFM and the VIM” are not positively recited steps and appear to merely recite intended use; therefore, said features are not considered limiting to the claims. It is noted that similar features in claim 19 are not considered as limiting to the scope of claim 19 because they do not limit the structure of the NVFO. Further, Lin discloses interfaces between each of the entities claims in Fig. 1 and it would merely be a matter of obvious engineering design choice to send the messages via the different paths disclosed in Lin).

Regarding claim 10, Lin discloses the method according to claim 6, wherein when the slice management module is deployed in the OSS/BSS: 
sending the final decision results to the NFVO through an interface between the OSS/BSS and the NFVO, wherein the final decision results are to be sent to the VIM through an interface between the NFVO and the VIM (Lin: [0060]-[0064]; [0113], [0146]; the features “wherein the final decision results are to be sent to the VIM through an interface between the NFVO and the VIM” are not positively recited steps and appear to merely recite intended use; therefore, said features are not considered limiting to the claims. It is noted that similar features in claim 20 are not considered as limiting to the scope of claim 20 because they do not limit the structure of the OSS/BSS. Further, Lin discloses interfaces between each of the entities claims in Fig. 1 and it would merely be a matter of obvious engineering design choice to send the messages via the different paths disclosed in Lin).

Regarding claim 21, Lin discloses the method according to claim 1, wherein obtaining the independent decision results comprises: 
receiving, by the slice management module, the independent decision result from each of the plurality of network slices; or receiving, by the slice management module, a service indicator and a resource indicator from each of the plurality of network slices, and determining the independent decision result of each network slice based on the service indicator and the resource indicator of each network slice ([0060]-[0064]; [0113]).

Regarding claims 11, 13, 15-16, 18-20 and 22, the claims are directed towards an apparatus for managing resources of a network slice, comprising: an interface; a processor; and a non-transitory computer-readable storage medium storing a program which, when executed by the processor, causes the processor to perform the method of claims 1, 3, 5-6, 8-10 and 21. Lin contemplates such embodiments ([0147]); therefore, claims 11, 13, 15-16, 18-20 and 22 are rejected on the grounds presented above for claims 1, 3, 5-6, 8-10 and 21.

Response to Arguments
Applicant's arguments filed 24 September 2020, hereafter “remarks”, have been fully considered but they are not persuasive. 

Claim Objections
The claims submitted on 07 September 2021 are sufficient to comply with 35 CFR 1.52 (a)(1)(v). Therefore, there is no objection to the currently presented claims. Statements to the sufficient clarity of the claims previously presented are merely allegations. One only need to look at the claims submitted on 09 February 2021 to see the amended features are not presented in plain black ink.

Claim Interpretation
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Applicant’s assertions do not provide a sufficient showing that any of the three-prongs set forth above have not been met; therefore, the claim features are interpreted to invoke 35 U.S.C. 112 (f) as set forth above. While applicant indicates these items can be implemented in hardware, the terms identified as generic placeholders do not connote any sense of structural elements.

Claim Rejections - 35 USC § 112
Applicant’s amendments have clarified the record and examiner interprets the features as discussed in the prior art rejections above; therefore, the rejections under 25 U.S.C. 112 (b) are withdrawn.

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claim(s) 1, 3, 5-6, 8-11, 13, 15-16 and 18-22 have been considered but are not persuasive.
Examiner finds that Lin appears to disclose the amended features as follows:
receiving a request (Fig. 1, [0010] NFV MANO provides policy management interfaces to allow management of NS instances and VNF instances defined by NFV policies wherein management comprises creating policies such as authorization/access control and resource reserving/layout/allocation of NS instances and VNF instances by authorized entities or function blocks of the OSS/BSS and NVFO) for instructing to create a network slice template (This is a statement of intended use and is not considered limiting to the claims; however, as indicated above, creation of management policies for NS instances and VNF instances), 
wherein the network slice template comprises a resource orchestration ratio parameter ([0009]-[0011] describes how policies affect operation of the system with respect to, for example, VNF or NS  scaling; [0070]-[0071] correlation information), and the resource orchestration ratio parameter is a maximum resource ratio of network slice instances allowed to be shared ([0071] correlation information indicates the target VNF can be scaled up by a maximum of 30% or a target VNF is under VNF management limitation and cannot be scaled up more than 40%...”It should be understood that the decision coordinator may query information such as a related resource status or management limitation”; [0061] disclosing the features also apply to NS scaling);
creating the network slice template in response to the request ([0010] policies related to VNF instances and NS instances are created); and
creating based on the network slice template, network slice instances comprised in the first network slice in a plurality of network slices ([0071] Correlation information indicates the VNF can be scaled up by 30%; therefore, the VNF is scaled up by 30%. and VNF under management limitation indicates the VNF can be scaled up not more than 40%; therefore the VNF is scaled up 40%).
For these reasons, applicant’s remarks are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461